Citation Nr: 0702412	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post 
operative residuals of an anterior cruciate ligament tear of 
the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the cervical spine with cervicogenic 
headaches, status post anterior cervical fusion C5-6.  

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right upper extremity, secondary to 
service-connected cervical spine disability. 


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision rendered by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in April 2005, the veteran reported 
that he attended pain management classes on a regular basis 
for his service-connected neck disability.  He also reported 
that an orthopedic physician at the VA Medical Center (VAMC) 
in Tucson, Arizona, informed him that he might need a total 
knee replacement.  As these treatment records are potentially 
probative to the veteran's claims for higher disability 
evaluations, efforts should be made to associate them with 
the claims folder.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following development:

The RO or AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected cervical spine, upper extremity 
radiculopathy, and right knee 
disabilities since May 2004.  After 
securing the necessary release, the RO or 
AMC should obtain these records.

In any event, the RO or AMC must obtain 
copies of all outstanding pertinent 
treatment records from the Tucson VAMC.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


